Citation Nr: 1519884	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-18 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the breasts (originally claimed as fibrocystic breast disease (other than a scar of the left breast)). 

2.  Entitlement to service connection for left ear pain, to include as secondary to degenerative disc disease of the cervical spine. 

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder tendonitis and osteoarthritis. 

4.  Entitlement to an initial compensable rating for a right knee disability for the period from July 1, 2010 to July 27, 2011 and in excess of 10 percent from July 28, 2011. 

5.  Entitlement to an initial compensable rating for a left knee disability for the period from July 1, 2010 to July 27, 2011 and in excess of 10 percent from July 28, 2011. 

6.  Entitlement to an initial compensable rating for anemia for the period from July 1, 2010 to July 27, 2011 and in excess of 10 percent from July 28, 2011. 

7.  Entitlement to an initial compensable disability rating for a left ankle sprain for the period from July 1, 2010 to July 27, 2011, and in excess of 20 percent from July 28, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1989 to June 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied the Veteran's claims for service connection for a bilateral breast disability (originally claimed as fibrocystic breast disease) and left ear pain.  The Veteran appealed these determinations to the Board.  Jurisdiction of the appeal currently resides with the Waco, Texas, RO. 

Concerning the Veteran's claim for service connection for a disability of the breasts, by the appealed October 2010 rating action, the RO, in part, also awarded service connection for a scar of the left breast, status post biopsy; an initial noncompensable disability rating was assigned, effective July 1, 2010.  The Veteran did not appeal the RO's October 2010 rating decision with respect to the assignment of an initial noncompensable disability rating or the effective date (July 1, 2010) assigned to the service-connected left breast scar.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  Thus, the Board's current appellate review of the claim for service connection for a disability of the breasts does not include consideration of a scar of the left breast.  Thus, the Board has characterized this claim as reflected on the title page.

Regarding the Veteran's initial rating claim for right shoulder tendonitis and osteoarthritis, the RO granted service connection for right shoulder osteoarthritis, effective July 1, 2010, and combined it with the 10 percent disability rating assigned to the service-connected right shoulder tendonitis in a June 2012 rating action.  Thus, the Board has characterized this issue as indicated on the title page. 

Concerning the claim for service connection for a disability manifested by left ear pain, the Board notes that the Veteran testified before the undersigned that it was the result of cervical neuralgia.  In the appealed October 2010 rating action, the RO awarded service connection for degenerative disc disease of the cervical spine.  The RO based its award, in part, on a February 2010 pre-discharge examination report reflecting that the Veteran had been diagnosed with neck strain/cervical neuralgia diagnosed as degenerative disc disease of the cervical spine.  (See February 2010 VA General Medical examination report).  Thus, the Veteran's cervical neuralgia is compensated in her award for service connection for degenerative disc disease (DDD) of the cervical spine.  In view of the Veteran's testimony that her left ear pain was the result of her cervical neuralgia and the RO's award of DDD of the cervical spine, which included compensation of the diagnosed cervical neuralgia, the Board has liberally construed the claim for service connection for a disability manifested by left ear pain, to include as secondary to the service-connected DDD of the cervical spine, as contended by the Veteran in her testimony before the undersigned.  

Regarding issues numbered three (3) through seven (7) on the title page, by the appealed October 2010 rating action, the RO awarded service connection for right shoulder osteoarthritis; an initial 10 percent disability rating was assigned.  The RO also awarded service connection for right and left knee disabilities, left ankle sprain and anemia; each disability was awarded an initial noncompensable disability rating.  For each of the above-cited service-connected disabilities, an effective date of July 1, 2010 was assigned--the day following the Veteran's discharge from service.  The Veteran disagreed with the initial 10 and noncompensable disability ratings assigned to these service-connected disabilities.  (See Notice of Disagreement, received and uploaded to the Veteran's Virtual VA electronic claims file on July 28, 2011).  Although the RO subsequently assigned an initial 20 percent disability rating to the service-connected left ankle sprain and 10 percent disability ratings to the right and left knee disabilities and anemia, effective from July 28, 2011, in a March 2013 rating action, the RO has not issued the Veteran a Statement of the Case on these initial rating claims, and the Veteran did not specifically indicate that her appeal with respect to these service-connected disabilities had been satisfied.  Thus, her appeal with respect to these initial rating claims remains pending.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Before the Board can consider the Veteran's initial rating claims on appeal, however, it is required to remand these claims for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2013, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge at the Waco, Texas, RO. A transcript of the hearing has been uploaded to the Veteran's Virtual VA electronic claims file.

Also developed for appellate consideration was the issue of entitlement to service connection for a disability manifested by dry eyes.  By a September 2012 rating action, the RO granted service connection for dry eye syndrome; an initial noncompensable disability rating was assigned, effective July 1, 2010.  (See September 2012 rating action).  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).

The Board has construed the Veteran's testimony that her left breast scar was tender to touch and sensitive to heat and cold (Transcript (T.). at page (pg.) 6)) as a claim for an increased compensable rating for this disability.  Thus, as the issue of entitlement to an increased compensable rating for a left breast scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

The Board finds that further substantive development of the evidence is required before deciding the claims on their merits; specifically, to obtain outstanding VA treatment records; schedule the Veteran for a VA examination in conjunction with her claim for service connection for a disability manifested by left ear pain, to include as secondary to DDD of the cervical spine; and, to issue a statement of the case on issues numbered three (3) through seven (7) on the title page.  The Board will address each reason for remand separately below. 

i) VA treatment records-Disability of the Breasts and Left Ear Pain

The Veteran testified that she had sought current treatment for her disorders from the Temple, Texas, VA Medical Center (VAMC). (T. at pg. 15).  While treatment records from the Veterans Health Care System in Temple, Texas, dated through June 2012 are of record, more recent reports from that facility are absent.  As these VA records might contain evidence as to the etiology of the Veteran's claimed disability of the breasts and disability manifested by left ear pain, they are potentially relevant to these claims and they must be secure on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

ii) VA examination-Disability Manifested by Left Ear Pain

The Veteran seeks service connection for a disability manifested by left ear pain. As outlined in the Introduction, given the Veteran's testimony that her left ear pain was due to cervical neuralgia and the RO's award of DDD of the cervical spine, which included consideration of her diagnosed neck strain/cervical neuralgia, the Board has liberally construed the current claim, to include as secondary to the service-connected DDD of the cervical spine.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2014) and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2014).  Accordingly, the Board finds a VA examination is warranted to address whether the Veteran has a disability manifested by left ear pain that is related to her period of military service or has been caused or aggravated (permanently worsened) by her service-connected DDD of the cervical spine. 

In addition, the Veteran has not been provided notice in accordance with the Veteran's Claims Assistance Act (VCAA) that addresses the requirements for a claim for service connection for a disability manifested by left ear pain on a secondary basis in accordance with 38 C.F.R. § 3.310 (2014) and Allen v. Brown, 7 Vet. App. 439 (1995). Thus on remand, the Veteran should be provided VCAA notice for the requirements of substantiating her claim for service connection for a disability manifested by left ear pain on a secondary basis.

iii) Manlincon Issues-Initial Ratings for Right Shoulder Tendonitis and Osteoarthritis; Left Ankle Sprain; Right Knee Disability; Left Knee Disability; and, Anemia

As noted in the Introduction, in a July 2011 statement, the Veteran, through her then representative (Disabled American Veterans) expressed disagreement with the RO's assignment of 10 percent and nonncompensable disability ratings assigned to the service-connected right shoulder tendonitis (10 percent rating) and noncompensable disability ratings assigned to the service-connected left ankle sprain, right and left knee disabilities and anemia in an October 2010 rating action.  Although the RO subsequently assigned a 20 percent disability rating to the service-connected left ankle sprain (effective from July 28, 2011) and 10 percent disability ratings to the left and right knee disabilities and anemia (effective from July 28, 2011) in a March 2013 rating action, the RO has not issued the Veteran a Statement of the Case on these issues, and the Veteran did not specifically indicate that her appeal with respect to these service-connected disabilities had been satisfied.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Before the Board can consider the Veteran's initial rating claims on appeal, however, it is required to remand the claims for issuance of a SOC.  Manlincon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the VA Health Care System in Temple, Texas, dated from June 2012 to the present.  All efforts to obtain these records must be documented in the Veteran's Veterans Benefits Management System or Virtual VA electronic claims file.

2.  Send the Veteran a corrective VCAA notice that addresses the requirements for a claim of entitlement to service connection for a disability manifested by left ear pain on a secondary basis in accordance with 38 C.F.R. § 3.310 (2014).  This notice must also inform the Veteran of which information and evidence, if any, that she is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on her behalf.

3.  Following completion of the above, schedule a VA examination to determine the nature and etiology of the Veteran's claimed disability manifested by left ear pain.  All indicated tests must be accomplished.  The Veteran's electronic record must be made available and reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  The examiner is requested to provide an opinion as to the following:

a. whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed disability manifested by left ear pain was incurred in or aggravated by military service.  The examiner must consider the Veteran's lay statements, service treatment records, namely October 2006 and May 2009 treatment reports containing a diagnosis of otitis media and complaints of left ear pain, respectively, and VA and private treatment records.

b. whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed disability manifested by left ear pain was caused by the Veteran's service-connected DDD of the cervical spine.

c. whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed disability manifested by left ear pain was aggravated (permanently worsened) by the Veteran's service-connected DDD of the cervical spine.

If aggravation is found, the examiner is requested to discuss the baseline level of the disability manifested by left ear pain prior to the onset of aggravation by the service-connected DDD of the cervical spine.

4.  Send the Veteran and her representative a Statement of the Case on the following issues:  (i) entitlement to an initial rating in excess of 10 percent for right shoulder tendonitis and osteoarthritis; (ii) entitlement to an initial compensable rating for a right knee disability for the period from July 1, 2010 to July 27, 2011 and in excess of 10 percent from July 28, 2011; (iii) entitlement to an initial compensable rating for a left knee disability for the period from July 1, 2010 to July 27, 2011 and in excess of 10 percent from July 28, 2011; (iv) entitlement to an initial compensable rating for anemia for the period from July 1, 2010 to July 27, 2011 and in excess of 10 percent from July 28, 2011; and, (v) entitlement to an initial compensable rating for a left ankle sprain for the period from July 1, 2010 to July 27, 2011, and in excess of 20 percent from July 28, 2011.

If, and only if, the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on these issues, should they be returned to the Board for further appellate procedure.

5.  To help avoid future remand, the AOJ must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the appeal is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After ensuring that the above development, as well as any other indicated development, such as scheduling the Veteran for a VA examination to determine the etiology of any current diagnosed disability of the breasts, has been completed, readjudicate the claims of entitlement to service connection for a disability of the breasts (other than a scar of the left breast) and entitlement to service connection for a disability manifested by left ear pain, to include as secondary to degenerative disc disease of the cervical spine. 

If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case that addresses all evidence received after issuance of a June 2012 Statement of the Case.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

